BOHANON, District Judge (dissenting).
I feel compelled to dissent from the views expressed in the majority opinion.
The facts as stated, and the applicable statutes, are as set forth in the majority opinion.
I feel that the specialized services offered to be rendered by the Petitioner to the supporting shippers are services so closely connected with, and particularly suited to meet the transportation needs of the supporting shippers that these services should be considered as an incident to “furnishing of transportation services * * * designed to meet the distinct need of each individual customer.” It is my view that the transportation services and the attendant services offered by the applicant come within the purview and meaning of Section 203(a) (15) of the Interstate Commerce Act, and the majority view, in my opinion, is unduly restrictive.
I adopt as a part of this Opinion the Report of the Commission, in No. MC-124190, Interstate Commerce Commission-Griffin Mobile Home Transporting Company, contract carrier application, reported and published at 91 M.C.C. 801. I think the language used by Commissioner Tucker at page 804 of the Report is particularly apt, where he said:
“We would be closing our eyes to the realities of the situation if we were to refuse to consider the total requirement of a shipper supporting a contract carrier’s application. To do so would be to deprive the shipper of the complete, personalized services which it needs, thus, in all likelihood forcing it to initiate or continue a proprietary trucking operation; a form of motor transportation which contract carriage ought to be free, completely and satisfactorily, to replace.”
I would, therefore, affirm the Report and Decision of the Interstate Commerce Commission.